Case: 4:12-md-02382-HEA Doc. #: 221 Filed: 05/18/21 Page: 1 of 2 PageID #: 5825


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
IN RE: EMERSON ELECTRIC CO.                     )
WET/DRY VAC MARKETING AND                       )
SALES LITIGATION,                               )
                                                )
                                                )        MDL No. 2382
                                                )
    v.                                          )        Civil Action No. 4:12MD2382 HEA
                                                )
THIS DOCUMENT APPLIES TO:                       )
                                                )
           ALL ACTIONS


                 CASE MANAGEMENT ORDER - TRACK 2: STANDARD

      Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan and the

Differentiated Case Management Program of the United States District Court of the Eastern

District of Missouri, and the Joint Proposed Scheduling Plan filed by the parties.

      IT IS HEREBY ORDERED that the following schedule shall apply in this case, and will

be modified only upon a showing of exceptional circumstances:

      I.     SCHEDULING PLAN

      1.     This case has been assigned to Track 2 (Standard).

      2.   Defendant shall provide Plaintiff updated sales information in the form
agreed upon by the parties as well as supplement its discovery responses
and document production in the manner agreed upon by the parties: June 1, 2021.

     3. Plaintiffs shall supplement their discovery responses and document
productions in the manner agreed upon by the parties: June 1, 2021.

      4. Deadline for Plaintiffs to serve an updated expert report from damages
expert Stefan Boedeker: July 16, 2021.

       5. The Parties anticipate Mr. Boedeker’s updated report will not contain material
alterations, but will only address, as permitted by Federal Rule of Civil Procedure 26(e), new
data produced by Defendant on June 1, 2021. If Defendant challenges Mr. Boedeker’s report as
extending beyond these anticipations via a motion with the Court, the Parties agree that the
additional deadlines in this proposed scheduling order (following July 16, 2021) will be
automatically stayed pending resolution or motion practice to address this unanticipated scope
Case: 4:12-md-02382-HEA Doc. #: 221 Filed: 05/18/21 Page: 2 of 2 PageID #: 5826


of the report. The Parties are to jointly, by motion, address the requested stay with the Court by
July 19, 2021.

             a. Deadline for Plaintiffs to file their motion for class certification: August 16,
2021

           b. Deadline for Defendant to file any updated and renewed motion(s) to
exclude expert evidence. Defendant’s prior such filings are deemed
moot and withdrawn: August 16, 2021.

              c. Deadline for Defendant to file its response to Plaintiffs’ motion for
class certification: September 27, 2021.

          d. Deadline for Plaintiffs to file opposition(s) to any updated and
renewed motions to exclude expert evidence filed by Defendant: September 27, 2021.

             e. Deadline for Plaintiffs to file their reply in support of their motion for
class certification: November 8, 2021.

      6. Deadline for Defendant to file reply brief(s) in support of renewed and
updated motion(s) to exclude expert evidence: November 8, 2021.

       7. Oral argument on any motions to exclude expert evidence and on Plaintiff’s motion for
class certification is set for: November 17, 2021, at 10:30 a.m. in the courtroom of the
undersigned.

       Dated this 18th day of May, 2021.


                                                     ________________________________
                                                        HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE




                                                   -2-
